Citation Nr: 0730033	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  03-09 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a hiatal 
hernia, to include gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from April 14, 1987 to 
August 15, 1987 and from January 17, 1991 to May 24, 1991.  
He also had several years of service with the U.S. Air Force 
Reserves, which included unspecified periods of inactive duty 
for training (INACDUTRA) and active duty for training 
(ACDUTRA) from March 1987 to January 1994.  The veteran 
served in the Southwest Asian theatre of operations from 
January to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In May 2005, the veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.

In April 2006, the Board remanded the claim for additional 
development.  Thereafter, the RO continued the denial of the 
claim (as reflected in a May 2007 supplemental statement of 
the case (SSOC))

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim for service connection 
for a hiatal hernia is warranted, even though such action 
will, regrettably, further delay an appellate decision in the 
claim on appeal.

The veteran contends that he currently suffers from residuals 
of a hiatal hernia that were either incurred during a period 
of reserve service.  In this case, the veteran has testified 
that he was diagnosed with a hiatal hernia a few years after 
active service, while he was a member of the United States 
Air Force Reserves.  As noted above, the veteran had several 
years of service with the U.S. Air Force Reserves.  

As an initial matter, the Board notes that the veteran's 
service personnel records do not clearly show when the 
veteran was on INACDUTRA or ACDUTRA during his lengthy period 
of reserve service.  The records only list the amount of days 
in each year time period that the veteran served ACDUTRA.  
Consequently, the RO must attempt to verify the exact dates 
for all periods when the veteran was on INACDUTRA & ACDUTRA.

In a June 1988 reserve service medical record, the veteran 
complained of abdominal pain and was given Mylanta.  An 
undated service medical record shows "hiatal hernia" under 
the list of chronic illnesses for summary of care.  As this 
entry is not dated or signed, there is no indication of how 
the condition was treated.  Hiatal hernia is entered with a 
list of chronic illnesses.  There is a sticker on the bottom 
of the showing the year 1995 as an immunization date.  In an 
October 1995 service medical history report, the examiner 
noted that the veteran has frequent indigestion and referred 
to a diagnosis of hiatal hernia.  There are no other service 
medical records which show a finding, complaint, or diagnosis 
of a hiatal hernia.  

The veteran also testified, in his May 2005 hearing, that he 
was not treated for the hiatal hernia in service, but was 
diagnosed and treated during reserve service approximately 
two years following active service.

In the November 2001 VA examination report, the examiner 
listed diagnoses of hiatal hernia and GERD.  In addition, the 
examiner noted that the veteran was diagnosed with a hiatal 
hernia by esophagogastroduodenoscopy (EGD) which was 
performed at the VA Medical Center in Waco, Texas in August 
1993.  

Although the RO obtained records from the VAMC in Waco, Texas 
from 1994 to 2005, the annotated August 1993 VA EGD study is 
not of record.  The RO should again attempt to obtain these 
requested records.  VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
Department or agency, and will end its efforts only if VA 
concludes that the records do not exist or that further 
efforts would be futile.  See 38 C.F.R. § 3.159 (c)(2) 
(2007).

As noted above, in April 2006, the Board remanded this matter 
to the RO for further development of the evidence.  A remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand. See Stegall v. West, 11 
Vet. App. 268 (1998).      

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO must contact the appropriate 
service department offices and all 
appropriate U.S. Air Force personnel 
records repositories and obtain 
documentation which sets forth the exact 
dates of the veteran's service, including 
all periods of active duty and ACDUTRA.

In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  If such 
records are not obtainable, the RO should 
provide documentation of such 
determination.

2.  The RO/AMC should make another attempt 
to obtain the August 1993 EGD study report 
from the VAMC in Waco, Texas.

3.  The RO should then readjudicate the 
claim for service connection for a hiatal 
hernia.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



